Case 1:19-cv-23778-CMA Document 28 Entered on FLSD Docket 11/27/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-23778-CIV-ALTONAGA/Goodman

  VERBENA PRODUCTS LLC,

         Plaintiff,
  v.

  SESDERMA USA LLC; et al.,

        Defendants.
  ______________________________/

                                                ORDER

         THIS CAUSE came before the Court on Defendants, Sesderma USA LLC and Sesderma

  SL’s Motion to Dismiss Plaintiff’s Amended Complaint [ECF No. 20]. Defendants seek to dismiss

  Plaintiff, Verbena Products LLC’s Amended Complaint [ECF No. 14] for failure to state a claim.

  On November 26, 2019, the parties attended a hearing on the motion. (See [ECF No. 27]).

         For the reasons stated in open court, it is

         ORDERED AND ADJUDGED that Defendants, Sesderma USA LLC and Sesderma SL’s

  Motion to Dismiss Plaintiff’s Amended Complaint [ECF No. 20] is DENIED. Defendants shall

  file an answer on or before December 16, 2019.

         DONE AND ORDERED in Miami, Florida, this 27th day of November, 2019.



                                                        _________________________________
                                                        CECILIA M. ALTONAGA
                                                        UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
